UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1641



ZIA UL HASSAN,

                                                    Petitioner,

          versus


JOHN ASHCROFT,

                                                    Respondent.



                            No. 03-1642



LUBNA ZIA,

                                                    Petitioner,

          versus


JOHN ASHCROFT,

                                                    Respondent.



                            No. 03-1643



MOHAMMAD ZIA,

                                                    Petitioner,
          versus


JOHN ASHCROFT,

                                                        Respondent.



On Petitions for Review of an Order of the Board of Immigration
Appeals. (A76-773-569, A76-773-205, A76-773-376)


Submitted:   November 21, 2003         Decided:   December 16, 2003


Before LUTTIG, SHEDD, and DUNCAN, Circuit Judges.


Petitions denied by unpublished per curiam opinion.


Twinckle K. Vaidya, Richard S. Bromberg, Washington, D.C., for
Petitioners. Peter D. Keisler, Assistant Attorney General, Margaret
J. Perry, Senior Litigation Counsel, Jacqueline R. Dryden, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Zia Ul Hassan and his wife, Lubna Zia, and son, Mohammad Zia,

natives and citizens of Pakistan, petition for review of an order

of the Board of Immigration Appeals ("Board"). The order affirmed,

without   opinion,        the   immigration   judge's    order   denying   their

applications for asylum, withholding of removal and protection

under the Convention Against Torture.             For the reason discussed

below, we deny the petitions for review.

     The immigration judge found Hassan’s and his family’s asylum

claims were untimely and they failed to offer any explanation to

demonstrate       a       change   in    circumstances     or     extraordinary

circumstances excusing the late filing of the applications for

asylum.     See       8   U.S.C.   §    1158(a)(2)(B)   (2000);    8   C.F.R.   §

1208.4(a)(4), (5) (2003).              We conclude we lack jurisdiction to

review the immigration judge’s ruling pursuant to 8 U.S.C. §

1158(a)(3) (2000). See Castellano-Chacon v. INS, 341 F.3d 533, 544

(6th Cir. 2003); Tarrawally v. Ashcroft, 338 F.3d 180, 185-86 (3d

Cir. 2003); Tsevegmid v. Ashcroft, 336 F.3d 1231, 1235 (10th Cir.

2003); Fahim v. United States Attorney Gen., 278 F.3d 1216, 1217-18

(11th Cir. 2002); Hakeem v. INS, 273 F.3d 812, 815 (9th Cir. 2001);

Ismailov v. Reno, 263 F.3d 851, 854-55 (8th Cir. 2001).*


     *
       Finally, while we do not have jurisdiction to consider the
denial of the asylum claims as untimely, we retain jurisdiction to
consider the denials of the requests for withholding of removal and
protection under the Convention Against Torture as they are not
subject to the one-year time limitation. See 8 C.F.R. § 1208.4(a)

                                          3
     Accordingly, we deny the petitions for review.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                  PETITIONS DENIED




(2003).   However, in their brief, Hassan and his family do not
specifically challenge the denial of these two forms of relief.


                                4